The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the decree of the court below should be, and the same is hereby, reversed; and this cause is remanded with directions to enter the usual decree, for the complainant for the amount found to be due complainant for principal and interest upon the purchase-money contracts and the further sum of $601.30 for care and maintenance of the groves and with a deduction from the amount found due complainant of $132.81 allowed defendant for fruit removed from the groves.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.